Citation Nr: 1633988	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  10-30 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling since November 20, 2009.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities from February 1 to April 6, 2010.

3.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from July 1965 to April 1969 and his awards and decorations include a Purple Heart.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that granted service connection for PTSD and an initial 10 percent rating since November 20, 2009.

In January 2014, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further development. 

A TDIU is an element of all initial ratings where raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The March 2010 rating decision reduced the rating for the Veteran's service-connected prostate cancer from 100 percent disabling to 60 percent from February 1, 2010.  An August 2010 rating decision rating decision granted entitlement to a TDIU from April 7, 2010.  In light of the decisions of the United States Court of Appeals for Veterans Claims (court) in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to special monthly compensation at the housebound rate.

The issue of entitlement to SMC at the housebound rate is REMANDED to the AOJ and is discussed in the REMAND section of this decision.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran's service-connected PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity is not shown.

2.  From February 1 to April 6, 2010, the Veteran's service-connected disabilities precluded substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for PTSD, have been met since November 20, 2009.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU have been met from February 1 to April 6, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.3, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The appeal as to PTSD arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained all available records, including service treatment records and VA and non-VA medical records. 

Further, in December 2009 and August 2010, the Veteran underwent VA examinations and the examination reports are of record. 

The January 2014 remand was to obtain records of the Veteran's VA mental health treatment prior to and after August 2010 and to afford him new VA examinations.

There was substantial compliance with the Board's remand, as VA medical records dated to July 2014 were received, including individual therapy records from December 2009 to June 2010, and the Veteran was provided a VA examination in April 2014.

The December 2009, August 2010, and April 2014 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.  There is no evidence of a change in the disability since the April 2014 examination.

II. Facts and Analysis

A. PTSD

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the court noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's statements describing the symptoms of his service-connected PTSD are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159(a)(2).

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, provides the ratings for psychiatric disabilities.  

Under Diagnostic Code 9411, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 4.130.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id. 

The criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score from 61 to 70 reflects some mild symptoms. 

The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all pertinent evidence of record.  See 38 C.F.R. § 4.126 (2015).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182   (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels). 

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. at 442-43. 


Analysis

VA clinicians have assigned GAF scores that ranged from 65 in January 2010 to 72 in March 2011 and October 2010, commensurate with mild impairment (2/7/14 VBMS Medical Treatment Record Government Facility, pps. 2-3, 8, 12, 30).

The December 2009 VA examiner noted the Veteran's post-service work history of preferring to work alone, as he had many conflicts with others.  See December 2009 VA examination report at page 5.  The Veteran had verbal and physical altercations with bosses and co-workers and never participated in any work social activities.  He was often disciplined for insubordination but denied problems with attendance and performed better when working alone.  The Veteran had been married and divorced four times, had five children, and said he was the cause of all the marriages failing.  

The Veteran complained of daily intrusive recollections of combat-related events that were emotionally draining.  He had an on-going sense of estrangement from others and difficulty having loving feelings that enabled him to sustain a significant romantic relationship.  His persistent hypervigilance was mentally and emotionally exhausting for him.  He had difficulty appropriately managing his anger and was in physical and verbal altercations in the workplace.  

On examination, the Veteran was guarded and he appeared invested in maintaining composure and appearing psychologically intact.  The Veteran's mood was dysphoric and tearful at times when discussing his stressful events.  He made intermittent eye contact and had no hallucinations or delusions.  His thought process was not impaired and he had no suicidal or homicidal thoughts.  He was oriented, with no inappropriate behavior with the examiner, but cited examples of physical and verbal aggressiveness with co-workers across employment.  The Veteran was able to maintain minimal personal hygiene and complained of subjective memory loss, but his memory was intact on examination.  

VA mental health records from December 2009 to June 2011 show that the Veteran received individual outpatient psychotherapy that addressed his fluctuating ability to control his anger, irritability, and verbal and physical argumentativeness (2/7/14 VBMS Medical Treatment Record Government Facility, pps. 1, 2-3, 8, 9, 12-14, 16, and 21).  He also reported symptoms of hyperarousal, preferred to be alone, had difficulty forming relationships with others, and was frequently awakened by nightmares.  Id. at 17, 28, 

In April 2010, the Veteran's former supervisor and a union official described the Veteran's work-related interpersonal problems (4/22/10 VBMS Buddy/Lay Statement; 4/22/10 VBMS Third Party Correspondence).  The supervisor recalled that the Veteran was an outstanding employee who worked well with little or no supervision.  Conflict arose when the Veteran had to work with other employees and he often got into situations that required management and/or union involvement.  When the Veteran believed he was right, it was very difficult to change his mind, or reason or talk with him, that often resulted in his going home for a cooling off period.  The union official observed that the Veteran was subjected to the Postal Service's discipline procedure a number of times that always involved conflict with other employees.  When the Veteran was left to work alone and unsupervised, he was a model employee.

The August 2010 VA examiner observed that the December 2009 VA examination report suggested that the Veteran may have been underreporting his symptoms.  See August 4, 2010 VA examination report at page 1.  Since his last VA examination, the Veteran described multiple incidents in which he became excessively angry and had to remove himself from the situation so he did not become violent.  In May 2009, the Veteran was medically retired from the US Post Office.  He had difficulties working with others due to irritability.

The Veteran had a close relationship with his youngest child and enjoyed fishing, biking, and working out.  He complained of daily nightmares that were combat-related approximately four times a month.  The Veteran was hypervigilant and tried to control his environment.  He experienced elevated levels of frustration and irritability and identified that he had begun to learn to avoid situations that led to such irritability, but there continued to be occurrences where he was unable to prevent anger.  Due to his attempts to avoid irritability, he was frequently isolated.  He had fewer difficulties since he retired from his job as he had fewer interactions leading to irritability.

On examination, the Veteran was dressed casually and appropriately in neat and clean clothes.  His grooming and hygiene were good and he was alert and oriented.  The Veteran was defensive throughout the interview often hesitating before verbally responding.  His eye contact was good and his speech was normal.  The Veteran's thought process was coherent and there were problems with concentration, memory, or attention during the interview.  He displayed a restricted range of affect.  The Veteran denied hallucinations or delusions, suicidal or homicidal ideation or plan, or obsessive compulsive behaviors.  The Veteran reported symptoms of panic that the examiner commented appeared to be physical experiences related to anger.  Judgement and insight were fair.

During the April 2014 VA examination, the Veteran reported that he had five children and seven grandchildren with whom he had contact.  He took his grandchildren to the park and regularly played with all of them.  The Veteran had two good friends that he saw two or three times a week and like to fish and ice fish.  He belonged to the Veterans of Foreign Wars of the United States, The American Legion, and the Purple Heart Association, and went to church most Sundays.  

The examiner noted the Veteran's conflicts with former co-workers.  The Veteran enjoyed retirement and had no plans to return to work.  He had some psychotherapy, was last seen in June 2011, and did not take prescribed medication for his PTSD.  The Veteran's symptoms included avoidance, feelings of detachment, irritable behavior and angry outbursts, and hypervigilance.  The examiner indicated that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social and occupational functioning.

On examination, the Veteran was alert and oriented, dress appropriately, and had good grooming and hygiene.  His affect was restricted and his mood was irritable, with no suicidal or homicidal ideation.  His main symptom was irritability.

Based on the foregoing, the Veteran's PTSD warrants a 30 percent disability rating throughout the pendency of the appeal.  He reported anxiety, frustration, sleep difficulty, and irritability manifested by verbal and physical altercations with co-workers and others, and underreported his symptoms, according to the August 2010 VA examiner.  The Board finds that such symptoms result in a disability picture consistent with a 30 percent rating under Diagnostic Code 9411, and that his PTSD has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See Vazquez-Claudio v. Shinseki, supra. 

The Veteran was able to maintain responsible employment, albeit when he worked alone and retired in May 2009.  He is able to maintain social and occupational relationships with friends and family without apparent difficulty.  His speech and memory are normal, and he does not have reduced reliability, due to such symptoms as circumlocutory speech, impairment of short and long term memory, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking, that typically result in the level of impairment needed to warrant the next higher 50 percent rating. 

The Veteran reported that he was able to maintain a close relationship with two friends and some of his children and his grandchildren, enjoyed spending time fishing, biking, and working out, and regularly went to church.  Other symptoms indicative of occupational and social impairment with reduced reliability and productivity were not shown.  As outlined above, the Veteran denied suicidal and homicidal ideations, hallucinations, and delusions.  He reported symptoms of panic that the August 2010 examiner commented appeared to be physical experiences related to anger.  The evidence of record reflects that the Veteran had normal speech, thought processes, communication, memory, and grooming, with fair judgment and insight. 

The Veteran has also demonstrated that he was able to maintain relationships with his immediate family and some friends.  Thus, the evidence shows that his PTSD is manifested by some social and occupational impairment, but is not manifested by impairment with reduced reliability and productivity as would warrant the next-higher evaluation.  Here, the weight of the probative medical evidence of record is against a finding of a disability picture consistent with occupational and social impairment with reduced reliability and productivity that would warrant a higher 50 percent rating.

Extraschedular Rating and TDIU

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's PTSD has been manifested by anger and irritability and some social isolation, but the rating criteria contemplate impairment in social and occupational functioning.  The rating schedule contemplates these symptoms.  See Diagnostic Code 9411.  No additional manifestations have been reported and the VA examiners specifically found no impacts on daily life, thus indicating that there are not additional manifestations beyond the scope of the rating criteria. 

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case, in August 2010, the RO granted a TDIU from April 7, 2010, and the Board has granted a TDIU prior to that date, as discussed infra.  There is no gap to fill.  

In sum

Resolving all reasonable doubt in the Veteran's favor, a 30 percent rating, but not higher, for PTSD is warranted since the initial grant of service connection.  38 U.S.C.A. § 5017(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Gilbert.

The Board finds that at no time since the Veteran filed his most recent claim for service connection for PTSD, has the disability on appeal been more disabling than as currently rated under the present decision of the Board.  Fenderson.

B. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

TDIU can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Given the Board's decision herein, from February 1 to April 6, 2010, the Veteran met the minimum percentage requirements for a TDIU.  38 C.F.R. § 4.16(a).  The remaining question is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can actually find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1 , 4.15, 4.16(a)).

In an April 2010 formal claim for a TDIU ( VA 21-8940), the Veteran reported that he was unable to work due to residuals of prostate cancer and PTSD (4/7/10 VBMS VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability).  He last worked full time as a mail handler in May 2009 when he became too disabled to work.  The Veteran had work experience as an equipment operator for the U.S. Postal Service where he worked for 23 years, and four years of high school education.  

A December 2009 VA genitourinary examiner noted that the Veteran's urinary incontinence and fecal leakage after prostate cancer treatment with urinary frequency up to 20 times a day.  The Veteran experienced embarrassment and fear of a foul odor, a need to frequently use a bathroom, having to locate a bathroom at any given time, and feeling overwhelmed with embarrassment.  See December 2009 VA examination report at page 2.

The December 2009 VA PTSD examiner opined that the Veteran was employable and would be expected to manage the demands of the workplace, interpersonal relationships, and the normal stress of the workplace.

An August 2010 VA general medical examination report indicates that the Veteran reported last working as a power equipment operator with the postal service.  He had problems due to urinary frequency in that job and currently voided up to 20 times a day.  The Veteran had urinary incontinence that required wearing a pad and changing it 5 to 6 times a day and rectal fecal leakage that caused embarrassment and fear of foul odor, and a frequent need to locate a bathroom.  The examiner opined that, with the Veteran's service-connected conditions, he would not be appropriately suited for physical or sedentary employment. 
 
The August 2010 VA PTSD examiner opined that the Veteran's mental health did not preclude substantial gainful employment.

The Veteran has reported that he worked as an equipment operator and mail hander for 23 years, and did not report any other work experience.  According to the August 2010 VA examiner, the Veteran's prostate cancer disability caused urinary incontinence and frequency and fecal leakage that essentially precluded employability.  The Veteran's psychiatric disability causes difficulty in his establishing and maintaining effective work and social relationships and adapting to stressful circumstances.  It is difficult to envision gainful non-sheltered employment that would permit such accommodations. 

Based on the above, the evidence is deemed to be at least in equipoise as to whether the Veteran's service-connected disabilities prevented him from securing and following substantially gainful employment consistent with his education and occupational experience.  Hence, entitlement to TDIU is warranted from February 1 to April 6, 2010.  38 U.S.C.A. §§ 1155, 5107(b).


ORDER

An initial 30 percent rating, but not higher, for PTSD is granted since November 20, 2009.

Entitlement to a TDIU from February 1 to April 6, 2010 is granted.


REMAND

The issue of entitlement to SMC at the housebound rate is another potential element of initial ratings.  See Bradley.  It is raised in this case by Veteran's receipt during the appeal period of a TDIU.  Bradley, see also 38 U.S.C.A. § 1114(s) (West 2014).

In Buie, the court held that, if a veteran were awarded a TDIU based on multiple underlying disabilities (or a 100 percent schedular rating) and then later received a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards would not be relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. at 250. 

Thus, pursuant to Bradley and Buie, although a TDIU was previously granted due to the combined impact of the Veteran's service-connected disabilities, VA still needs to consider whether an award of SMC pursuant to 38 U.S.C.A. § 1114(s) is warranted on the basis of TDIU for one of the service-connected disabilities and additional compensation totaling 50 percent or more.  Buie.

The appeal is REMANDED for the following:

1.  Obtain an opinion as to whether the Veteran's service connected disabilities would prevent him from leaving his home such as would be required to travel to and from a job; and the likelihood that such disability would remain throughout the Veteran's life. The examiner should provide reasons for the opinion.

2.  Adjudicate whether the Veteran is entitled to SMC at the housebound rate.  If this benefit is not fully granted, issue a supplemental statement of the case and return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


